DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations 
Initially, and with respect to claim(s) 1 and 10, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.
Information Disclosure Statement
The information disclosure statement filed 6/7/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the reference DE 102013203842 has not been considered since it has not been included.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 should be amended to -a bearing ring provided in -.  Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  line 1 should be amended to -The cylinder head cover according to claim-.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  line 7 should be amended to -a bearing ring provided in -.  Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim is unclear because of the limitation “the two bearing points” in line 6 of the claim.  The limitation is unclear because the claim previous abolition is “at least two bearing points” but this limitation the claim seems to limit the bearing points to only two.  For the sake of examination, the office has assumed that the “two bearing points” language in the claim requires at least two bearing points as previously stated in the claim.  This limitation also found elsewhere in the claim and in the dependence and should be amended to “the at least two bearing points”.
Claims 2 through 9 are rejected due to their dependence on claim 1.  

Regarding claim 2:
	The claim is unclear because of “the at least one bearing point” limitation in line 2 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 1 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 6 of claim 1.
	The claim is unclear because of the “two axially adjacent bearings” of line 2.  Claim 1 already establishes a bearing ring in line 8 and it’s unclear if these are two additional bearing rings or part of the same bearing ring.  For the sake of examination, the office has assumed that the bearing ring establishing claim 1 is the same as the two acts and adjacent bearing rings in claim 2.  The office would recommend that the applicant amend claim 2 to indicate that the bearing ring of claim 1 further comprises two axially adjacent bearing rings .
	Claims 3 through 4 rejected due to their dependence on claim 2.

Regarding claim 3:
	The claim that is unclear because of the limitation “the two bearing rings are structured one of identically and differently with respect to the axle with” in lines 2 through 3.  This limitation is unclear because it indicates that the two bearing rings are identical in the at different.  For the sake of examination, the office has assumed that the applicant is attempting to claim that the bearing rings are in the same tight but have a different width.  Note, the applicant should amend the claim to address the clarity issue in accordance with the originally filed disclosure.

Regarding claim 6:
	The claim is unclear because of “the at least one bearing point” limitation in line 3 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 1 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 6 of claim 1.

Regarding claim 7:
	The claim is unclear because of “the at least one bearing point” limitation in line 3 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 1 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 6 of claim 1.

Regarding claim 9:
	The claim is unclear because of “the at least one bearing point” limitation in line 3 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 1 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 6 of claim 1.

Regarding claim 10:
The claim is unclear because of the limitation “the two bearing points” in line 7 of the claim.  The limitation is unclear because the claim previous abolition is “at least two bearing points” but this limitation the claim seems to limit the bearing points to only two.  For the sake of examination, the office has assumed that the “two bearing points” language in the claim requires at least two bearing points as previously stated in the claim.  This limitation also found elsewhere in the claim and in the dependence and should be amended to “the at least two bearing points”.
Claims 11 through 20 are rejected due to their dependence on claim 10.  

Regarding claim 13:
	The claim is unclear because of “the at least one bearing point” limitation in line 2 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 10 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 7 of claim 10.
	Claims 14 through 15 are rejected due to their dependence on claim 13.  

Regarding claim 16:
	The claim is unclear because of “the at least one bearing point” limitation in line 1 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 10 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 7 of claim 10.
	Claim 17 through 18 are rejected due to their dependence on claim 16.

Regarding claim 17:
	The claim is unclear because of “the at least one bearing point” limitation in line 2 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 10 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 7 of claim 10.

Regarding claim 18:
	The claim is unclear because of “the at least one bearing point” limitation in line 2 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 10 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 7 of claim 10.

Regarding claim 19:
	The claim is unclear because of “the at least one bearing point” limitation in line 2 of the claim.  This limitation is unclear because several “at least one of the two bearing points” have been established in claim 10 (on which this claim depends) and it’s unclear which one this limitation refers to.  For the sake of examination, the office has assumed that this limitation refers to the “at least one of the two bearing points” in line 7 of claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German patent document DE 102015202336 to Hinkle et al. (Hinkle)(see attached English language machine translation).
Hinkle discloses:
Regarding claim 1:
A cylinder head cover (figure is 1, 2 and 6) of plastic (“plastic material”, translation ¶0005) for covering a cylinder head (“the cylinder head cover on the cylinder head” translation, ¶0025) of an internal combustion engine (translation,¶0025), comprising:  
a bearing track including at least two bearing points (3, 4, 5, 6), each of the at least two bearing points (3, 4, 5, 6) comprising a bearing opening (see bearing openings within bearings 3-6 that support the bearing rings 11) for supporting a camshaft (“camshaft ”, translation, ¶0041), 
a bearing ring (11) provided in at least one of at least one of the two bearing points (3, 4, 5, 6) and the bearing opening of at least one of the two bearing points (3, 4, 5, 6), the bearing ring being injected into (as indicated in the product by process form paragraph above this is concerned a product by process limitation and while the reference does not teach the process of injecting the bearing ring it does teach a bearing ring within a plastic cylinder head and for this reason is interpreted to read on the product claim limitations) the plastic of the cylinder head cover (“plastic material”, translation ¶0005), and  
an oil duct (20 as shown in figure 6) that leads to at least one of the two bearing points (3, 4, 5, 6) and serves for bearing lubrication (¶0049 and 0051).  

Regarding claim 8:
The cylinder head cover according to claim 1, wherein the bearing ring (11) is formed in one piece (see figure’s 2 and 6 which show the bearing ring 11 formed as one continuous piece) or in several pieces.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle as applied to claim 1 above, and further in view of US patent application publication number 2012/0008893 to Oishi et al. (Oishi).
Regarding claim 2:
Hinkle fails to disclose:
The cylinder head according to claim 1, wherein the at least one bearing point includes two axially adjacent bearing rings that limit a circumferential oil ring groove, wherein the circumferential oil ring groove is arranged between the two bearing rings and is connected to the oil duct so as to communicate therewith.  
Oishi teaches:
	A housing (figure 9, housing 34) for a camshaft (32) that includes bearing points (31) to support the camshaft (32). Further, the bearing points (31) includes two axially adjacent bearing rings (the gap 42 makes the bearing ring half’s 11/41 adjacent bearing rings adjacent axially along line F shown in figure 1 below) located between the camshaft (32) and the bearing points (31). Further, bearing rings form a circumferential oil ring groove (15), wherein the circumferential oil ring groove is arranged between the two bearing rings (11a) and is connected to an oil duct (40) so as to communicate therewith (¶0074). Further, the bearing rings are of the same design (see figure 10 and 9 where the two rings 11a/41 have a similar shape) and differently with respect to their axial width (see figure 10 where at portions 46b or 46a the bearing rings 11a/41 have different widths). Also, the reference shows the two bearing rings have an axial bearing shoulder (14 as shown in figure 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle to replace the single bearing ring (11) in Hinkle with the two axially adjacent bearing rings as taught by Oishi to allow for lubrication of the other bearing components within the bearing ring (Oishi, ¶0074). This would also add the circumferential oil ring groove (15) of Oishi between the bearing rings (11a) to conduct oil from the oil duct (20) of Hinkle to the bearing components within the ring.

    PNG
    media_image1.png
    363
    331
    media_image1.png
    Greyscale

Figure 1 - figure 10 of Oishi, annotated by the examiner
Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Hinkle and Oishi:
The cylinder head cover according to claim 2, wherein the two bearing rings (see two bearings 11a/41 of Oishi in figure 10 incorporated into Hinkle) are structured one of identically and differently with respect to their axial width (see figure 10 how the two bearings 11a/41 have the same design but different widths at locations 46b and 46a along line F).  

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Hinkle and Oishi:
The cylinder head cover according to claim 2, wherein at least one of the two bearing rings (see two bearings 11a/41 of Oishi in figure 10 incorporated into Hinkle) has an axial bearing shoulder (see figure 9 and the shoulder 14 of the bearings 11a/41).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle as applied to claim 1 above, and further in view of US patent number 9,004,026 to Flender et al. (Flender).
Regarding claim 5:
Hinkle discloses:
The cylinder head cover according to claim 1, wherein the at least one bearing point includes a single bearing ring (11 as shown in figure 2).  

Hinkle fails to disclose:
A sealing ring arranged axially adjacent to the single bearing ring that limit a circumferential oil ring groove, wherein the oil ring groove is arranged between the single bearing ring and the sealing ring and is connected to the oil duct so as to communicate therewith.

Flender teaches:
	A cylinder head (2) that includes a bearing point (2) that supports a bearing rings ( of bearings 5) and further teaches sealing rings (11) adjacent to the bearings rings (of bearings 5). Further, the reference teaches the oil ring groove (oil groove D in figure 1 below) is arranged between the single bearing ring (bearing ring C in figure 1 below) and the sealing ring (sealing ring A in figure 1 below) and is connected to the oil duct (oil duct B in figure 1 below) so as to communicate therewith. Further, the sealing rings are held within grooves of the surface supporting the sealing rings adjacent to the bearing points as shown in figure 1.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle to further include a sealing ring and arranging the oil ring groove between the bearing ring of Hinkle and the sealing ring as taught by Flender for the purpose of controlling the amount of lubricant supplied to the bearing ring and the bearing components housed within the ring (Flender, column 3, lines 45-60). This would further add supporting the sealing ring within a groove of the camshaft in a positive manner as shown as shown in figure 1 of Flender since the sealing ring is held within the surface adjacent the bearing point.

    PNG
    media_image2.png
    318
    680
    media_image2.png
    Greyscale

Figure 2 – figure 1 of Flender, annotated by the examiner
Regarding claim 6:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 by Hinkle and Flender:
The cylinder head cover according to claim 5, wherein the sealing ring is held in a positive manner in a ring groove of at least one of the camshaft (see the sealing ring 11 of Flender incorporated into Hinkle and further held in a groove as shown in figure 1 of Flender in the surface adjacent the bearing point which in the case of Hinkle is the camshaft outer diameter) and the at least one bearing point.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle and Flender as applied to claim 5 above, and further in view of Us patent application publication number 2010/0108004 to Lettmann et al. (Lettmann).
Regarding claim 7:
Hinkle and Flender fails to disclose:
The cylinder head cover according to claim 5, wherein the sealing ring is arranged in a non-positive manner or via a substance-to-substance bond at the at least one bearing point.  

Lettmann teaches:
	A camshaft arrangement (figure 1) that includes bearings (5) and phasers including rotors (20) and stators (14). Further, the reference teaches that objects attached to the camshaft can be adhesively bonded to the camshaft (¶0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle and Flender to attach the sealing ring to the camshaft based on the teaching of Lettmann which discloses structures of the camshaft can be bonded to the camshaft via adhesive bonding. This would replace the groove currently taught in Flender for bonding the sealing ring to its adjacent surface. This is a simple substitution of one known element (using a groove to bond the sealing ring to the camshaft) for another (using adhesive to bond the sealing ring to the camshaft) to obtain predictable results (to bond/attach the sealing ring to the camshaft).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle as applied to claim 1 above, and further in view of US patent application publication number 2014/0251257 to Kreisig et al. (Kreisig).
Regarding claim 9:
Hinkle discloses:
Hinkle fails to disclose:
The cylinder head cover according to claim 1, wherein the bearing ring protrudes beyond the at least one bearing point in an axial direction.  

Kreisig teaches:
	A bearing point (15) for a camshaft (3). The bearing point includes a bearing ring (bearing ring 4 of figure 1 and 2) that further includes a portion (11) that protrudes beyond the bearing point (15). The protruding portion (11) is used to secure the bearing/bearing ring in place laterally (claim 10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle to further include a portion of the bearing ring that extends beyond the bearing portion as taught by Kreisig for the purpose of securing the bearing ring in place relative to the bearing point (Kreisig, claim 10).

Claim(s) 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over German patent document DE 102015202336 to Hinkle et al. (Hinkle)(see attached English language machine translation) in view of US patent number 9,004,026 to Flender et al. (Flender).
Regarding claim 10:
Hinkle discloses:
An internal combustion engine (translation,¶0025), comprising: 
at least one cylinder head cover  (figure is 1, 2 and 6) composed of plastic (“plastic material”, translation ¶0005) and a camshaft (“camshaft ”, translation, ¶0041) supported therein, the at least one cylinder head cover including: 
a bearing track including at least two bearing points (3, 4, 5, 6) each having a bearing opening (see bearing openings within bearings 3-6 that support the bearing rings 11) for supporting the camshaft;  
a bearing ring (11) provided in at least one of at least one of the two bearing points (3, 4, 5, 6) and the bearing opening of at least one of the two bearing points (3, 4, 5, 6), the bearing ring being injected into (as indicated in the product by process form paragraph above this is concerned a product by process limitation and while the reference does not teach the process of injecting the bearing ring it does teach a bearing ring within a plastic cylinder head and for this reason is interpreted to read on the product claim limitations) the plastic of the cylinder head cover (“plastic material”, translation ¶0005) the plastic of the at least one cylinder head cover; 
an oil duct (20 as shown in figure 6) that leads to at least one of the two bearing points (3, 4, 5, 6) arranged in the at least one cylinder head cover to provide bearing lubrication (¶0049 and 0051).
Hinkle fails to disclose:
a drive plug and a phase adjuster, to which oil is applied via at least one of the two bearing points, are arranged at the camshaft.  
Flender teaches:
	An internal combustion engine (see column 1, lines 10-15) that include a cylinder head (2). The cylinder head further includes bearing points (2) that support the camshaft (3). As shown in figure 4, the bearing point (2) includes a bearing/bearing ring (6) that supplies oil to a phase adjuster (4) arranged at the end of the shaft with an oil plug (plug E in figure 4 below).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle to further include a phase adjuster and plug at the end of the camshaft of Hinkle as taught by Flender for the purpose of adjusting the phaser of the camshaft (Flender, column 3, lines 10-20). This would further include replacing the bearing ring at the end of the camshaft in Hinkle with the bearing ring in Flender to supply oil/lubricant to the phase adjuster incorporated into Hinkle from Flender.

    PNG
    media_image3.png
    353
    423
    media_image3.png
    Greyscale

Figure 3 - figure 4 of Flender, annotated by the examiner

Regarding claim 16:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 5 by Hinkle and Flender.
Note, the above modification can be performed to any of the bearing ring (3, 4, 5, 6) of Hinkle and would not need to include the bearing ring used to supply lubricant to the phase adjuster incorporated from Flender above.

Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 by Hinkle and Flender.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle and Flender as applied to claim 10 above, and further in view of WIPO patent document WO 02/10559 to Ehresman et al. (Ehresman).
Regarding claim 11:
Hinkle and Flender fails to disclose:
The internal combustion engine according to claim 10, wherein the camshaft is closed via a plug on a longitudinal end located opposite to the phase adjuster.  
Ehresman teaches:
	A camshaft for an (12) for an internal combustion engine (figure 1). The camshaft includes a hollow core (23) that supplies lubricant (figure 2, 24) throughout the camshaft. The shaft also includes a plug (35) at its end to prevent oil/lubricant from leaking out the end of the camshaft that is pressed into the end of the camshaft (page 14, line 29- page 15, line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinkle and Flender to further include a plug at the end of the camshaft in Hinkle as taught by Ehresman for the purpose of preventing lubricant from leaking out the end of the camshaft. The plug would further be pressed into the end of the camshaft (Ehresman, page 14, line 29- page 15, line 5).
Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 11 by Hinkle, Flender and Ehresman:
The internal combustion engine according to claim 11, wherein the plug (see plug of Ehresman incorporated into Hinkle) is soldered, pressed (taught by Ehresman as pressed into the camshaft), welded, or adhered to the camshaft or firmly connected via a thermal shrink fit to the camshaft.  

Claim(s) 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle and Flender as applied to claim 10 above, and further in view of US patent application publication number 2012/0008893 to Oishi et al. (Oishi).
Regarding claim 13:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Hinkle and Oishi.
Note, the above modification can be performed to any of the bearing ring (3, 4, 5, 6) of Hinkle and would not need to include the bearing ring used to supply lubricant to the phase adjuster incorporated from Flender above.

Regarding claim 14:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 3 by Hinkle and Oishi.

Regarding claim 15:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 4 by Hinkle and Oishi.

Regarding claim 20:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 2 by Hinkle and Oishi: 
The internal combustion engine according to claim 10, wherein the bearing ring includes two bearing half-shells (see the two bearing shells of the bearing ring 11/41 of Oishi incorporated into Hinkle).   
   
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle and Flender as applied to claim 16 above, and further in view of Us patent application publication number 2010/0108004 to Lettmann et al. (Lettmann).
Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 by Hinkle, Flender and Lettmann.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinkle and Flender as applied to claim 10 above, and further in view of US patent application publication number 2014/0251257 to Kreisig et al. (Kreisig).
Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 9 by Hinkle and Kreisig.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746